Order entered June 18, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00836-CR
                                      No. 05-14-00837-CR
                                      No. 05-14-00838-CR

                            MATTHEW LOUIS REESE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
            Trial Court Cause Nos. F-1400306-P, No. F13-60347-P, F13-00723-P

                                            ORDER
       Before the Court are the State’s motions for extension of time to file its briefs, which the

State filed on June 4, 2015. The State’s briefs were due on February 21, 2015. On April 2,

2015, the Court set the cases for submission without oral argument on June 10, 2015. Six days

prior to submission and more than three months after its briefs were due, the State filed its briefs

and the pending motions.

       The motions are DENIED. We ORDER the State’s briefs stricken from the record.



                                                       /s/   CRAIG STODDART
                                                             PRESIDING JUSTICE